—In a proceeding to establish paternity pursuant to Family Court Act article 5, the appeal is from an order of the Family Court, Dutchess County (Bernhard, J.), dated January 10, 1991, which overruled the petitioner’s objections to an order of the same court (Winslow, H.E.), dated October 30, 1990, dismissing the petition without prejudice.
Ordered that the order dated January 10, 1991, is affirmed, without costs or disbursements.
Since the instant paternity proceeding had already been adjourned as a consequence of the mother’s nonappearance, the Hearing Examiner did not improvidently exercise her discretion in dismissing the petition without prejudice to a subsequent refiling, when the mother again failed to appear for a hearing at which the contested issue of paternity was to be considered. Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.